Citation Nr: 1122124	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-03 588A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) (excluding the periods from May 1, 2006 through June 2, 2008 when a temporary total rating based on a period of hospitalization pursuant to 38 C.F.R. § 4.29 was in effect).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, granted service connection for PTSD and assigned a temporary total rating based on a period of hospitalization pursuant to 38 C.F.R. § 4.29 effective March 16, 2006 (the date the claim was received), and assigned a 10 percent rating from May 1, 2006.  In a May 2007 rating decision, the RO granted a temporary total rating based on a period of hospitalization pursuant to 38 C.F.R. § 4.29 effective March 6, 2007, and continued a 10 percent rating from April 1, 2007.  

In a February 2008 rating decision, the RO granted a 30 percent rating for PTSD effective May 1, 2006, continued the temporary total rating based on a period of hospitalization pursuant to 38 C.F.R. § 4.29 from March 6, 2007, and assigned a 30 percent rating from April 1, 2007.  

In an April 2008 rating decision, the RO granted a temporary total rating based on a period of hospitalization pursuant to 38 C.F.R. § 4.29 effective January 10, 2008, and continued a 30 percent rating from March 1, 2008.  

In a July 2009 rating decision, the RO granted a temporary total rating based on a period of hospitalization pursuant to 38 C.F.R. § 4.29 effective September 11, 2008, and a 70 percent rating from November 1, 2008.  The RO also granted a temporary total rating based on a period of hospitalization pursuant to 38 C.F.R. § 4.29 effective April 14, 2009, and continued a 70 percent rating from June 1, 2009.  

In an August 2010 rating decision, the RO granted a temporary total rating based on a period of hospitalization pursuant to 38 C.F.R. § 4.29 effective January 20, 2010, and continued a 70 percent rating from April 1, 2010.  

In a December 2010 rating decision, the RO granted a 70 percent rating for PTSD, effective May 1, 2006 (with the temporary total ratings discussed above remaining in effect for the time periods indicated).  The RO also granted entitlement to a total disability rating based on individual unemployability due to service-connected disability effective June 2, 2008.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1965 to November 1966.

2.	On May 4, 2011, prior to the promulgation of a decision in the appeal, the VA received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.
ORDER

The appeal is dismissed.



		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


